Citation Nr: 0737309	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-28 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
March 1973 and from October 1979 to June 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Initially, the veteran requested to appear before a Veterans 
Law Judge at the RO.  He failed to appear at a travel board 
hearing scheduled for August 2006.  As no request for a 
postponement was received, the request for a travel board 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2007).  

The issue of service connection for a psychiatric condition 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. In a decision dated May 1974, the RO denied service 
connection for a psychiatric condition based on the finding 
that the claimed condition was not shown by the evidence of 
record; the veteran did not appeal the May 1974 decision 
within one year of being notified.

2. Evidence submitted since the May 1974 rating decision is 
not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim of service connection 
for a psychiatric condition.


CONCLUSION OF LAW

1. The May 1974 RO decision denying the claim of service 
connection for a psychiatric condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).

2. The evidence received subsequent to the May 1974 RO 
decision is new and material and the claim of service 
connection for a psychiatric condition is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence. 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007). 
As the issue of whether new and material evidence has been 
received has been resolved in the veteran's favor, analysis 
of whether VA has satisfied the duties to notify and assist 
is not in order.

The RO initially denied the veteran's claim of service 
connection for a nervous condition in May 1974. The RO 
considered service medical records and a VA psychiatric 
examination conducted in April 1974.  The RO observed that 
the veteran had received psychiatric treatment while in 
service and was diagnosed with a immature personality 
disorder.  The RO also observed service medical records do 
not include a finding or diagnosis of any psychotic or 
neurotic disorder.  The RO then noted that the April 1974 VA 
examination found no psychiatric condition.  In this regard, 
the RO determined that service connection for a psychiatric 
disorder was not warranted because the veteran was not 
diagnosed with a compensable disability.  The veteran was 
notified of this decision and of his procedural and appellate 
rights by letter in May 1974.  He did not appeal this 
decision. Thus, it is final. 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in October 2004, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the January 1981 RO decision 
includes medical records from the Battle Creek VA Medical 
Center.  Significantly, these records indicate the veteran 
has been diagnosed with dysthymic disorder, panic disorder, 
neurotic depression and depressive disorder.  As noted above, 
the veteran was not diagnosed with a psychiatric disorder at 
the time his original claim was denied.

The Board concludes that the Battle Creek VAMC treatment 
records are new and material.  They were not previously of 
record at the time of the May 1974 rating decision.  It is 
not cumulative of prior records because it provides a 
diagnosis of a compensable disorder.  Previously, the veteran 
was not diagnosed with such a condition.  The evidence is 
therefore relevant and probative and raises a reasonable 
possibility of substantiating the claim.  The psychiatric 
diagnoses, presumed credible, bear substantially upon the 
specific matters under consideration as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric condition 
is reopened; to this extent only, the appeal is granted.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for a psychiatric condition.

The veteran contends that his currently diagnosed psychiatric 
conditions, namely dysthymic disorder, panic disorder, 
neurotic depression and depressive disorder, are 
etiologically related to his active service.  He essentially 
argues that his psychiatric condition had its onset during 
his active service.  Notably, service medical records 
indicate that he was diagnosed with immature personality 
disorder, situational reaction disorder with depression and 
schizoid character disorder in service.  

VA's duty to assist includes obtaining thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  Here, 
the veteran should be afforded a VA examination to determine 
whether there is an etiological relationship between his 
post-service diagnoses of various psychiatric disorders and 
in service psychiatric treatment.  

As a final note, the Board notes that the veteran has not 
received VCAA notice for a service connection claim.  The 
notice provided to the veteran in October 2004 addresses the 
evidence needed to reopen a claim, but does not provide the 
veteran notice as to what evidence is needed to prove a 
service connection claim.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  

2.  The veteran should be asked to provide 
the names of all VA and non-VA health care 
professionals that treated him for a 
psychiatric condition since his discharge 
from service.  After securing the 
necessary medical release, those records 
should be obtained.  Negative development 
should be properly annotated in the 
record.

3.  Schedule the veteran for a VA 
examination for the purposes of 
ascertaining the nature and etiology of 
his psychiatric condition(s).  The claims 
file, including this remand, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  The 
examination should include a review of the 
veteran's pertinent medical history and 
current complaints, as well as a 
comprehensive clinical evaluation.  After 
reviewing the record and examining the 
veteran, the examiner should specify 
nature of the veteran's current 
psychiatric condition(s) and answer 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's current psychiatric 
condition(s) is/are etiologically related 
to his active service.  A detailed 
rationale should be provided for all 
opinions.  If no opinion can be offered on 
a medically scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

4.  Upon completion of the above,  
readjudicate the issue on appeal. If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
Thereafter, the case should be returned  
to the Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


